Citation Nr: 0413140	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for nodular tendonitis 
of the right foot with bunion of the great toe, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for sinusitis, 
currently evaluated as 10 percent disabling.

4.  Entitlement to total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
January 1991.  She also served in a reserve component of the 
military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision by the RO that 
increased the rating for the veteran's bronchial asthma from 
10 to 30 percent; increased her rating for nodular tendonitis 
of the right foot with bunion of the great toe from 20 to 30 
percent; and denied her claims for an increased rating for 
sinusitis and for TDIU.  The veteran maintains, in essence, 
that the evaluations currently assigned do not adequately 
reflect the severity of her disabilities, and that she is 
unable to work due to the combined effect of her service-
connected conditions.


REMAND

Generally speaking, when VA receives a complete or 
substantially complete application for benefits, it is 
required to make reasonable efforts to help the claimant 
obtain evidence necessary to substantiate her claim, to 
include relevant records from Federal and private sources.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1)-(3) (2003).  VA is also required to provide a 
medical examination and/or opinion when necessary to make a 
decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

In the present case, the record shows that the veteran has 
been receiving ongoing treatment at the VA Medical Center 
(VAMC) in Little Rock, Arkansas since early 1997.  Presently, 
however, the record on appeal contains no reports of VA 
treatment dated subsequent to February 23, 2000.  Notably, a 
report from a private physician, Dr. R. Perry, dated in 
December 2000, indicates that the veteran "is currently 
being seen by Rheumatology . . . and Internal Medicine at the 
VA".  And an undated statement from a nurse at the VA 
Women's Health Center in Little Rock, submitted with the 
veteran's December 2001 claim for increased rating, indicates 
that the veteran "is a patient at the Women's Health Center 
. . .."  Under the circumstances, given the indications in 
the record that the veteran has received VA treatment since 
February 23, 2000, the Board finds that efforts should be 
made to obtain the reports of that treatment.  The Board also 
finds that it would be helpful to have the veteran re-
examined, inasmuch as the duty to assist requires that she be 
afforded an examination that takes into account the records 
of her prior medical examination and treatment in order to 
ensure a fully informed examination.  See, e.g., Caffrey v. 
Brown, 6 Vet. App. 377, 380-81 (1994).

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C., for the 
following actions:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should ensure that the veteran 
is asked to provide any evidence in her 
possession that pertains to her claims.  The 
RO should also undertake efforts to obtain 
relevant records of VA treatment from the VAMC 
and Women's Health Center in Little Rock, 
Arkansas, dated subsequent to February 23, 
2000.  In addition, the veteran should be 
asked to identify any other care providers who 
may possess additional evidence relevant to 
her claims.  If she provides adequate 
identifying information, and appropriate 
release(s), the RO should make efforts to 
obtain the evidence identified and the 
evidence obtained should be associated with 
the claims file.

2.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination of her 
lungs, sinuses, and right foot.  The examiner 
should review the claims file in connection 
with the examination, and should indicate in 
the report of the examination that the claims 
file has been reviewed.  All indicated testing 
should be conducted, including pulmonary 
function testing that includes a report of 
actual and predicted values for Forced 
Expiratory Volume in one second (FEV-1) and 
the ratio of FEV-1 to Forced Vital Capacity 
(FEV-1/FVC). 

a.  With regard to the veteran's lungs, the 
examiner should indicate whether the veteran 
has attacks of bronchial asthma with episodes 
of respiratory failure and, if so, how often 
they occur.  The examiner should also indicate 
how often the veteran visits a physician for 
required care of exacerbations, and should 
further indicate whether the veteran's 
bronchial asthma is such that she requires 
courses of systemic (oral or parenteral) 
corticosteroids and, if so, how often the 
medications are required.  If the veteran's 
condition is such that daily use of systemic 
high dose corticosteroids or immuno-
suppressive medications are required, that 
fact should be noted as well.

b.  With regard to the veteran's sinuses, the 
examiner should indicate whether the veteran 
has episodes of sinusitis that require bed 
rest and treatment by a physician; if so, the 
examiner should indicate how often those 
episodes occur and whether prolonged 
antibiotic treatment (lasting four to six 
weeks) is required.  The examiner should also 
describe the frequency and duration of non-
incapacitating episodes of sinusitis, and 
should indicate whether such episodes are 
characterized by headaches, pain, and/or 
purulent discharge or crusting.  In addition, 
the examiner should indicate whether the 
veteran has ever had surgery for sinusitis 
and, if so, whether she has chronic 
osteomyelitis; or whether she has constant 
sinusitis characterized by headaches, pain, 
and/or tenderness of the affected sinus, and 
whether she has purulent discharge or crusting 
after repeated surgeries.

c.  With regard to the veteran's right foot, 
the examiner should indicate whether the right 
leg is shorter than the left and, if so, by 
how much, in terms of inches.  If the right 
leg is shorter, the examiner should offer an 
opinion as to whether it is at least as likely 
as not (i.e., whether it is 50 percent or more 
probable) that the discrepancy in length is 
attributable to service-connected nodular 
tendonitis of the right foot with bunion of 
the great toe, or whether it is more likely 
attributable to some other cause or condition.  
The examiner should also offer an opinion as 
to whether the veteran has lost use of the 
right foot such that balance and propulsion 
could be accomplished equally well by an 
amputation stump with prosthesis and, if so, 
whether it is at least as likely as not (i.e., 
whether it is 50 percent or more probable) 
that the loss of use is attributable to 
service-connected nodular tendonitis of the 
right foot with bunion of the great toe, or 
whether it is more likely attributable to some 
other cause or condition.

d.  Finally, the examiner should offer an 
opinion as to whether it is at least as likely 
as not (i.e., whether it is 50 percent or more 
probable) that the combined effect of the 
veteran's service-connected conditions alone--
without regard to any non-service-connected 
conditions-render her unemployable.

A complete rationale should be provided for 
all opinions expressed.

3.  The RO should thereafter take adjudicatory 
action on the claims here at issue.  If any 
benefit sought remains denied, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and her representative.  The 
SSOC should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§§ 3.350(a)(2) and 4.71a, Diagnostic Code 
5167.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


